UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 16-1871


THESIS PAINTING, INC.,

                  Petitioner,

            v.

NATIONAL LABOR RELATIONS BOARD,

                  Respondent.



                                 No. 16-2031


NATIONAL LABOR RELATIONS BOARD,

                  Petitioner,

            v.

THESIS PAINTING, INC.,

                  Respondent.



On Petition for Review and Cross-application for Enforcement of an Order of the
National Labor Relations Board. (05-CA-172905)


Submitted: March 16, 2017                                 Decided: April 7, 2017
Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


No. 16-1871 petition for review denied; No. 16-2031 cross-application for enforcement
granted by unpublished per curiam opinion.


Maurice Baskin, LITTLER MENDELSON, P.C., Washington, D.C., for Petitioner.
Richard F. Griffin, Jr., General Counsel, Jennifer Abruzzo, Deputy General Counsel,
John H. Ferguson, Associate General Counsel, Linda Dreeben, Deputy Associate General
Counsel, Usha Dheenan, Molly Sykes, NATIONAL LABOR RELATIONS BOARD,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Thesis Painting, Inc. (Thesis) petitions for review of

a National Labor Relations Board (Board) order granting summary judgment on its

complaint alleging Thesis violated the National Labor Relations Act, 29 U.S.C. §§ 151-

169 (2012) (NLRA), when it refused to recognize and bargain with the International

Union of Painters and Allied Trades, AFL-CIO, District Council 51 (Union) after the

Board certified the Union as the representative of Thesis’ employees. The Board’s order

directed Thesis to bargain with the Union upon request. The Board has cross-petitioned,

asking this court to enforce its order.

       We conclude that substantial evidence supports the Board’s factual findings, and

find that the Board’s legal interpretations of the NLRA are rational and consistent with

the Act. See 29 U.S.C. § 160(e) (2012); NLRB v. Air Contact Transp. Inc., 403 F.3d 206,

210 (4th Cir. 2005). Accordingly, we deny Thesis’ petition and grant the Board’s cross-

petition for enforcement. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                        16-1871 PETITION FOR REVIEW DENIED;
                      16-2031 CROSS-APPLICATION FOR ENFORCEMENT GRANTED




                                             3